
QuickLinks -- Click here to rapidly navigate through this document



EXHIBIT 10.2


CENTERSPAN COMMUNICATIONS CORPORATION

2000 NONQUALIFIED STOCK OPTION PLAN

SECTION 1.  PURPOSE


    The purpose of the CenterSpan Communications Corporation 2000 Nonqualified
Stock Option Plan (the "Plan") is to enhance the long-term shareholder value of
CenterSpan Communications Corporation, an Oregon corporation (the "Company"), by
offering opportunities to selected persons to participate in the Company's
growth and success, and to encourage them to remain in the service of the
Company and its Subsidiaries and to acquire and maintain stock ownership in the
Company.


SECTION 2.  DEFINITIONS


    For purposes of the Plan, the following terms shall be defined as set forth
below:


2.1  Board


    "Board" means the Board of Directors of the Company.


2.2  Cause


    "Cause," unless otherwise defined in an employment or services agreement
between the Company or a Subsidiary and an Optionee, means dishonesty, fraud,
misconduct, unauthorized use or disclosure of confidential information or trade
secrets, or conviction or confession of a crime punishable by law (except minor
violations), in each case as determined by the Plan Administrator, and its
determination shall be conclusive and binding.


2.3  Code


    "Code" means the Internal Revenue Code of 1986, as amended from time to
time.


2.4  Common Stock


    "Common Stock" means the common stock of the Company.


2.5  Corporate Transaction


    "Corporate Transaction" means any of the following events:

    (a) Consummation of any merger or consolidation of the Company in which the
Company is not the continuing or surviving corporation, or pursuant to which
shares of the Common Stock are converted into cash, securities or other
property, if following such merger or consolidation the holders of the Company's
outstanding voting securities immediately prior to such merger or consolidation
own less than 662/3% of the outstanding voting securities of the surviving
corporation;

    (b) Consummation of any sale, lease, exchange or other transfer in one
transaction or a series of related transactions of all or substantially all of
the Company's assets other than a transfer of the Company's assets to a
majority-owned subsidiary corporation (as the term "subsidiary corporation" is
defined for purposes of Section 422 of the Code) of the Company; or

    (c) Approval by the holders of the Common Stock of any plan or proposal for
the liquidation or dissolution of the Company.

1

--------------------------------------------------------------------------------

    Ownership of voting securities shall take into account and shall include
ownership as determined by applying Rule 13d-3(d)(1)(i) (as in effect on the
date of adoption of the Plan) under the Exchange Act.


2.6  Disability


    "Disability" means "disability" as that term is defined for purposes of
Section 22(e)(3) of the Code.


2.7  Early Retirement


    "Early Retirement" means early retirement as that term is defined by the
Plan Administrator from time to time for purposes of the Plan.


2.8  Exchange Act


    "Exchange Act" means the Securities Exchange Act of 1934, as amended.


2.9  Fair Market Value


    The "Fair Market Value" shall be as established in good faith by the Plan
Administrator or (a) if the Common Stock is listed on the Nasdaq National
Market, the closing per share sales price for the Common Stock as reported by
the Nasdaq National Market for a single trading day or (b) if the Common Stock
is listed on the New York Stock Exchange or the American Stock Exchange, the
closing per share sales price for the Common Stock as such price is officially
quoted in the composite tape of transactions on such exchange for a single
trading day. If there is no such reported price for the Common Stock for the
date in question, then such price on the last preceding date for which such
price exists shall be determinative of the Fair Market Value.


2.10  Good Reason


    "Good Reason" means the occurrence of any of the following events or
conditions and the failure of the Successor Corporation to cure such event or
condition within 30 days after receipt of written notice by the Optionee:

    (a) a change in the Optionee's status, title, position or responsibilities
(including reporting responsibilities) that, in the Optionee's reasonable
judgment, represents a substantial reduction in the status, title, position or
responsibilities as in effect immediately prior thereto; the assignment to the
Optionee of any duties or responsibilities that, in the Optionee's reasonable
judgment, are materially inconsistent with such status, title, position or
responsibilities; or any removal of the Optionee from or failure to reappoint or
reelect the Optionee to any of such positions, except in connection with the
termination of the Optionee's employment for Cause, for Disability or as a
result of his or her death, or by the Optionee other than for Good Reason;

    (b) a reduction in the Optionee's annual base salary;

    (c) the Successor Corporation's requiring the Optionee (without the
Optionee's consent) to be based at any place outside a 35-mile radius of his or
her place of employment prior to a Corporate Transaction, except for reasonably
required travel on the Successor Corporation's business that is not materially
greater than such travel requirements prior to the Corporate Transaction;

    (d) the Successor Corporation's failure to (i) continue in effect any
material compensation or benefit plan (or the substantial equivalent thereof) in
which the Optionee was participating at the time of a Corporate Transaction,
including, but not limited to, the Plan, or (ii) provide the

2

--------------------------------------------------------------------------------

Optionee with compensation and benefits substantially equivalent (in terms of
benefit levels and/or reward opportunities) to those provided for under each
material employee benefit plan, program and practice as in effect immediately
prior to the Corporate Transaction;

    (e) any material breach by the Successor Corporation of its obligations to
the Optionee under the Plan or any substantially equivalent plan of the
Successor Corporation; or

    (f)  any purported termination of the Optionee's employment or services for
Cause by the Successor Corporation that does not comply with the terms of the
Plan or any substantially equivalent plan of the Successor Corporation.


2.11  Grant Date


    "Grant Date" means the date the Plan Administrator adopted the granting
resolution or a later date designated in a resolution of the Plan Administrator
as the date an Option is to be granted.


2.12  Officer


    "Officer" means a person who, as of the Grant Date, is an officer of the
Company for purposes of Nasdaq Marketplace Rule 4460(i)(1)(A).


2.13  Option


    "Option" means the right to purchase Common Stock granted under Section 7.
An Option is not intended to qualify as an "incentive stock option" as that term
is defined for purposes of Section 422 of the Code.


2.14  Optionee


    "Optionee" means the person to whom an Option is granted.


2.15  Plan Administrator


    "Plan Administrator" means the Board or any committee of the Board
designated to administer the Plan under Section 3.1.


2.16  Retirement


    "Retirement" means retirement as of the individual's normal retirement date
as that term is defined by the Plan Administrator from time to time for purposes
of the Plan.


2.17  Securities Act


    "Securities Act" means the Securities Act of 1933, as amended.


2.18  Subsidiary


    "Subsidiary" means any entity that is directly or indirectly controlled by
the Company or in which the Company has a significant ownership interest, as
determined by the Plan Administrator, and any entity that may become a direct or
indirect parent of the Company.


2.19  Successor Corporation


    "Successor Corporation" has the meaning set forth in Section 9.2.

3

--------------------------------------------------------------------------------


2.20  Vesting Commencement Date


    "Vesting Commencement Date" means the Grant Date or such other date selected
by the Plan Administrator as the date from which an Option begins to vest for
purposes of Section 7.3.


SECTION 3.  ADMINISTRATION


3.1  Plan Administrator


    The Plan shall be administered by the Board or a committee or committees
(which term includes subcommittees) appointed by, and consisting of two or more
members of, the Board. If and so long as the Common Stock is registered under
Section 12(b) or 12(g) of the Exchange Act, the Board shall consider in
selecting the Plan Administrator and the membership of any committee acting as
Plan Administrator, with respect to any persons subject or likely to become
subject to Section 16 of the Exchange Act, the provisions regarding (a) "outside
directors" as contemplated by Section 162(m) of the Code and (b) "nonemployee
directors" as contemplated by Rule 16b-3 under the Exchange Act. The Board may
delegate the responsibility for administering the Plan with respect to
designated classes of eligible persons to different committees consisting of two
or more members of the Board, subject to such limitations as the Board deems
appropriate. Committee members shall serve for such term as the Board may
determine, subject to removal by the Board at any time.


3.2  Administration and Interpretation by the Plan Administrator


    Except for the terms and conditions explicitly set forth in the Plan, the
Plan Administrator shall have exclusive authority, in its discretion, to
determine all matters relating to Options under the Plan, including the
selection of individuals to be granted Options, the number of shares of Common
Stock subject to an Option, all terms, conditions, restrictions and limitations,
if any, of an Option and the terms of any instrument that evidences the Option.
The Plan Administrator shall also have exclusive authority to interpret the Plan
and the terms of any instrument that evidences the Option and may from time to
time adopt, and change, rules and regulations of general application for the
Plan's administration. The Plan Administrator's interpretation of the Plan and
its rules and regulations, and all actions taken and determinations made by the
Plan Administrator pursuant to the Plan, shall be conclusive and binding on all
parties involved or affected. The Plan Administrator may delegate administrative
duties to such of the Officers as it so determines.


SECTION 4.  STOCK SUBJECT TO THE PLAN


4.1  Authorized Number of Shares


    (a) Subject to adjustment from time to time as provided in Section 9.1, a
maximum of 900,000 shares of Common Stock may be delivered to Optionees and
their beneficiaries under the Plan.

    (b) If the exercise price of any Option granted under the Plan is satisfied
by tendering shares of Common Stock to the Company (by either actual delivery or
by attestation), only the number of shares of Common Stock issued net of the
shares of Common Stock tendered shall be deemed delivered for purposes of
determining the maximum number of shares of Common Stock available for delivery
under the Plan.

    (c) Shares of Common Stock delivered under the Plan in settlement,
assumption or substitution of outstanding awards (or obligations to grant future
awards) under the plans or arrangements of another entity shall not reduce the
maximum number of shares of Common Stock available for delivery under the Plan,
to the extent that such settlement, assumption or substitution is a result of
the Company or a Subsidiary acquiring another entity (or an interest in another
entity).

4

--------------------------------------------------------------------------------

    (d) Shares issued under the Plan shall be drawn from authorized and unissued
shares or shares subsequently acquired by the Company.


4.2  Limitations


    In any given three-year period running from October 1 to the third following
September 30 (the "Limit Period"), Officers and directors of the Company shall
not receive Options for more than 49% of the shares of Common Stock subject to
Options that are granted to all Optionees during any single Limit Period.


4.3  Reuse of Shares


    Any shares of Common Stock that have been made subject to an Option that
cease to be subject to the Option (other than by reason of exercise of the
Option to the extent it is exercised for shares) shall again be available for
issuance in connection with future grants of Options under the Plan.


SECTION 5.  ELIGIBILITY


    Options may be granted under the Plan to those Officers, directors and
employees of the Company and its Subsidiaries as the Plan Administrator from
time to time selects; provided, however, that grants to Officers and directors
shall comply with the limits set forth in Section 4.2. Options may also be
granted to consultants, agents, advisors and independent contractors who provide
services to the Company and its Subsidiaries.


SECTION 6.  ACQUIRED COMPANY OPTIONS


    Notwithstanding anything in the Plan to the contrary, the Plan Administrator
may grant Options under the Plan in substitution for awards issued under other
plans, or assume under the Plan awards issued under other plans, if the other
plans are or were plans of other acquired entities ("Acquired Entities") (or the
parent of the Acquired Entity) and the new Option is substituted, or the old
award is assumed, by reason of a merger, consolidation, acquisition of property
or of stock, reorganization or liquidation (the "Acquisition Transaction"). In
the event that a written agreement pursuant to which the Acquisition Transaction
is completed is approved by the Board and said agreement sets forth the terms
and conditions of the substitution for or assumption of outstanding awards of
the Acquired Entity, said terms and conditions shall be deemed to be the action
of the Plan Administrator without any further action by the Plan Administrator,
except as may be required for compliance with Rule 16b-3 under the Exchange Act,
and the persons holding such awards shall be deemed to be Optionees.


SECTION 7.  TERMS AND CONDITIONS OF OPTIONS


7.1  Option Exercise Price


    The exercise price for shares purchased under an Option shall be as
determined by the Plan Administrator.


7.2  Term of Options


    The term of each Option shall be as established by the Plan Administrator
or, if not so established, shall be 10 years from the Grant Date.


7.3  Exercise of Options


    The Plan Administrator shall establish and set forth in each instrument that
evidences an Option the time at which or the installments in which the Option
shall vest and become exercisable, which provisions may be waived or modified by
the Plan Administrator at any time. If not so established in

5

--------------------------------------------------------------------------------

the instrument evidencing the Option, the Option will vest and become
exercisable according to the following schedule, which may be waived or modified
by the Plan Administrator at any time:

Period of Optionee's Continuous Employment or
Service With the Company or Its Subsidiaries
From the Vesting Commencement Date

--------------------------------------------------------------------------------

  Portion of Total Option
That Is Vested and Exercisable

--------------------------------------------------------------------------------

After six months    1/6
Each additional one-month period of continuous
service completed thereafter
 
An additional 1/36th
After 3 years
 
100%

    The Plan Administrator, in its sole discretion, may adjust the vesting
schedule of an Option held by an Optionee who works less than "full-time" as
that term is defined by the Plan Administrator or who takes a Company-approved
leave of absence.

    To the extent that the right to purchase shares has accrued thereunder, an
Option may be exercised from time to time by written notice to the Company, in
accordance with procedures established by the Plan Administrator, setting forth
the number of shares with respect to which the Option is being exercised and
accompanied by payment in full as described in Section 7.4. The Plan
Administrator may determine at any time that an Option may not be exercised as
to less than 100 shares at any one time (or the lesser number of remaining
shares covered by the Option).


7.4  Payment of Exercise Price


    The exercise price for shares purchased under an Option shall be paid in
full to the Company by delivery of consideration equal to the product of the
Option exercise price and the number of shares purchased. Such consideration
must be paid in cash or by check or, unless the Plan Administrator in its sole
discretion determines otherwise, either at the time the Option is granted or at
any time before it is exercised, a combination of cash and/or check (if any) and
one or both of the following alternative forms: (a) tendering (either actually
or, if and so long as the Common Stock is registered under Section 12(b) or
12(g) of the Exchange Act, by attestation) Common Stock already owned by the
Optionee for at least six months (or any shorter period necessary to avoid a
charge to the Company's earnings for financial reporting purposes) having a Fair
Market Value on the day prior to the exercise date equal to the aggregate Option
exercise price or (b) if and so long as the Common Stock is registered under
Section 12(b) or 12(g) of the Exchange Act, delivery of a properly executed
exercise notice, together with irrevocable instructions, to (i) a brokerage firm
designated by the Company to deliver promptly to the Company the aggregate
amount of sale or loan proceeds to pay the Option exercise price and any
withholding tax obligations that may arise in connection with the exercise and
(ii) the Company to deliver the certificates for such purchased shares directly
to such brokerage firm, all in accordance with the regulations of the Federal
Reserve Board. In addition, the exercise price for shares purchased under an
Option may be paid, either singly or in combination with one or more of the
alternative forms of payment authorized by this Section 7.4, by such other
consideration as the Plan Administrator may permit.


7.5  Post-Termination Exercises


    The Plan Administrator shall establish and set forth in each instrument that
evidences an Option whether the Option will continue to be exercisable, and the
terms and conditions of such exercise, if an Optionee ceases to be employed by,
or to provide services to, the Company or its Subsidiaries, which provisions may
be waived or modified by the Plan Administrator at any time. If not so
established in

6

--------------------------------------------------------------------------------

the instrument evidencing the Option, the Option will be exercisable according
to the following terms and conditions, which may be waived or modified by the
Plan Administrator at any time.

    In case of termination of the Optionee's employment or services other than
by reason of death or Cause, the Option shall be exercisable, to the extent of
the number of shares purchasable by the Optionee at the date of such
termination, only (a) within one year if the termination of the Optionee's
employment or services is coincident with Retirement, Early Retirement at the
Company's request or Disability or (b) within three months after the date the
Optionee ceases to be an employee, director, Officer, consultant, agent, advisor
or independent contractor of the Company or a Subsidiary if termination of the
Optionee's employment or services is for any reason other than Retirement, Early
Retirement at the Company's request or Disability, but in no event later than
the remaining term of the Option. Any Option exercisable at the time of the
Optionee's death may be exercised, to the extent of the number of shares
purchasable by the Optionee at the date of the Optionee's death, by the personal
representative of the Optionee's estate, the person(s) to whom the Optionee's
rights under the Option have passed by will or the applicable laws of descent
and distribution or the beneficiary designated pursuant to Section 8 at any time
or from time to time within one year after the date of death, but in no event
later than the remaining term of the Option. Any portion of an Option that is
not exercisable on the date of termination of the Optionee's employment or
services shall terminate on such date, unless the Plan Administrator determines
otherwise. In case of termination of the Optionee's employment or services for
Cause, the Option shall automatically terminate upon first notification to the
Optionee of such termination, unless the Plan Administrator determines
otherwise. If an Optionee's employment or services with the Company are
suspended pending an investigation of whether the Optionee shall be terminated
for Cause, all the Optionee's rights under any Option likewise shall be
suspended during the period of investigation.

    A transfer of employment or services between or among the Company and its
Subsidiaries shall not be considered a termination of employment or services.
The effect of a Company-approved leave of absence on the terms and conditions of
an Option shall be determined by the Plan Administrator, in its sole discretion.


SECTION 8.  ASSIGNABILITY


    No Option granted under the Plan may be assigned, pledged or transferred by
the Optionee other than by will or by the applicable laws of descent and
distribution, and, during the Optionee's lifetime, such Option may be exercised
only by the Optionee or a permitted assignee or transferee of the Optionee (as
provided below). Notwithstanding the foregoing, the Plan Administrator, in its
sole discretion, may permit such assignment, transfer and exercisability and may
permit an Optionee to designate a beneficiary who may exercise the Option after
the Optionee's death; provided, however, that any Option so assigned or
transferred shall be subject to all the same terms and conditions contained in
the instrument evidencing the Option.


SECTION 9.  ADJUSTMENTS



9.1  Adjustment of Shares


    In the event that, at any time or from time to time, a stock dividend, stock
split, spin-off, combination or exchange of shares, recapitalization, merger,
consolidation, distribution to shareholders other than a normal cash dividend,
or other change in the Company's corporate or capital structure results in (a)
the outstanding shares, or any securities exchanged therefor or received in
their place, being exchanged for a different number or kind of securities of the
Company or of any other corporation or (b) new, different or additional
securities of the Company or of any other corporation being received by the
holders of shares of Common Stock of the Company, then the Plan

7

--------------------------------------------------------------------------------

Administrator shall make proportional adjustments in (i) the maximum number and
kind of securities subject to the Plan as set forth in Section 4.1 and (ii) the
number and kind of securities that are subject to any outstanding Option and the
per share price of such securities, without any change in the aggregate price to
be paid therefor. The determination by the Plan Administrator as to the terms of
any of the foregoing adjustments shall be conclusive and binding.
Notwithstanding the foregoing, a Corporate Transaction shall not be governed by
this Section 9.1 but shall be governed by Section 9.2.


9.2  Corporate Transaction


    (a) Except as otherwise provided in the instrument that evidences the
Option, in the event of any Corporate Transaction, each Option that is at the
time outstanding shall automatically accelerate so that each such Option shall,
immediately prior to the specified effective date for the Corporate Transaction,
become 100% vested and exercisable.

    (b) Such Option shall not so accelerate, however, if and to the extent that
such Option is, in connection with the Corporate Transaction, either to be
assumed by the successor corporation or parent thereof (the "Successor
Corporation") or to be replaced with a comparable award for the purchase of
shares of the capital stock of the Successor Corporation. The determination of
Option comparability shall be made by the Plan Administrator, and its
determination shall be conclusive and binding. Any such Options granted to an
"executive officer" (as that term is defined for purposes of Section 16 of the
Exchange Act) of the Company that are assumed or replaced in the Corporate
Transaction and do not otherwise accelerate at that time shall be accelerated in
the event that the Optionee's employment or services should subsequently
terminate within two years following such Corporate Transaction, unless such
employment or services are terminated by the Successor Corporation for Cause or
by the Optionee voluntarily without Good Reason.

    (c) All such Options shall terminate and cease to remain outstanding
immediately following the consummation of the Corporate Transaction, except to
the extent assumed by the Successor Corporation.

    (d) The acceleration will not occur if, in the opinion of the Company's
outside accountants, it would render unavailable "pooling of interest"
accounting for a Corporate Transaction that would otherwise qualify for such
accounting treatment and for which such accounting treatment is desired.


9.3  Further Adjustment of Options


    Subject to Section 9.2, the Plan Administrator shall have the discretion,
exercisable at any time before a sale, merger, consolidation, reorganization,
liquidation or change in control of the Company, as defined by the Plan
Administrator, to take such further action as it determines to be necessary or
advisable, and fair and equitable to Optionees, with respect to Options. Such
authorized action may include (but shall not be limited to) establishing,
amending or waiving the type, terms, conditions or duration of, or restrictions
on, Options so as to provide for earlier, later, extended or additional time for
exercise and other modifications, and the Plan Administrator may take such
actions with respect to all Optionees, to certain categories of Optionees or
only to individual Optionees. The Plan Administrator may take such action before
or after granting Options to which the action relates and before or after any
public announcement with respect to such sale, merger, consolidation,
reorganization, liquidation or change in control that is the reason for such
action.


9.4  Limitations


    The grant of Options will in no way affect the Company's right to adjust,
reclassify, reorganize or otherwise change its capital or business structure or
to merge, consolidate, dissolve, liquidate or sell or transfer all or any part
of its business or assets.

8

--------------------------------------------------------------------------------


SECTION 10.  WITHHOLDING


    The Company may require the Optionee to pay to the Company the amount of any
withholding taxes that the Company is required to withhold with respect to the
grant or exercise of any Option. Subject to the Plan and applicable law, the
Plan Administrator may, in its sole discretion, permit the Optionee to satisfy
withholding obligations, in whole or in part, by paying cash, by electing to
have the Company withhold shares of Common Stock (up to the employer's minimum
required tax withholding rate) or by transferring shares of Common Stock to the
Company (up to the employer's minimum required tax withholding rate to the
extent the Optionee has held the surrendered shares for less than six months),
in such amounts as are equivalent to the Fair Market Value of the withholding
obligation. The Company shall have the right to withhold from any shares of
Common Stock issuable pursuant to an Option or from any cash amounts otherwise
due or to become due from the Company to the Optionee an amount equal to such
taxes.


SECTION 11.  AMENDMENT AND TERMINATION OF PLAN


11.1  Amendment of Plan


    The Plan may be amended only by the Board in such respects as it shall deem
advisable; provided, however, that shareholder approval shall be obtained to the
extent required by any applicable law or regulation.


11.2  Termination of Plan


    The Board may suspend or terminate the Plan at any time. The Plan will have
no fixed expiration date.


11.3  Consent of Optionee


    The amendment or termination of the Plan shall not, without the consent of
the Optionee, impair or diminish any rights or obligations under any Option
theretofore granted under the Plan.


SECTION 12.  GENERAL


12.1  Option Agreements


    Options granted under the Plan shall be evidenced by a written agreement
that shall contain such terms, conditions, limitations and restrictions as the
Plan Administrator shall deem advisable and that are not inconsistent with the
Plan.


12.2  Continued Employment or Services; Rights in Options


    None of the Plan, participation in the Plan or any action of the Plan
Administrator taken under the Plan shall be construed as giving any person any
right to be retained in the employ of the Company or limit the Company's right
to terminate the employment or services of any person.


12.3  Registration


    The Company shall be under no obligation to any Optionee to register for
offering or resale or to qualify for exemption under the Securities Act, or to
register or qualify under state securities laws, any shares of Common Stock,
security or interest in a security paid or issued under, or created by, the
Plan, or to continue in effect any such registrations or qualifications if made.
The Company may issue certificates for shares with such legends and subject to
such restrictions on transfer and stop-transfer instructions as counsel for the
Company deems necessary or desirable for compliance by the Company with federal
and state securities laws.

9

--------------------------------------------------------------------------------

    Inability of the Company to obtain, from any regulatory body having
jurisdiction, the authority deemed by the Company's counsel to be necessary for
the lawful issuance and sale of any shares hereunder or the unavailability of an
exemption from registration for the issuance and sale of any shares hereunder
shall relieve the Company of any liability in respect of the nonissuance or sale
of such shares as to which such requisite authority shall not have been
obtained.


12.4  No Rights as a Shareholder


    No Option shall entitle the Optionee to any dividend, voting or other right
of a shareholder unless and until the date of issuance under the Plan of the
shares that are the subject of such Option, free of all applicable restrictions.


12.5  Compliance With Laws and Regulations


    Notwithstanding anything in the Plan to the contrary, the Board, in its sole
discretion, may bifurcate the Plan so as to restrict, limit or condition the use
of any provision of the Plan to Optionees who are Officers or directors subject
to Section 16 of the Exchange Act without so restricting, limiting or
conditioning the Plan with respect to other Optionees.


12.6  No Trust or Fund


    The Plan is intended to constitute an "unfunded" plan. Nothing contained
herein shall require the Company to segregate any monies or other property, or
shares of Common Stock, or to create any trusts, or to make any special deposits
for any immediate or deferred amounts payable to any Optionee, and no Optionee
shall have any rights that are greater than those of a general unsecured
creditor of the Company.


12.7  Severability


    If any provision of the Plan or any Option is determined to be invalid,
illegal or unenforceable in any jurisdiction, or as to any person, or would
disqualify the Plan or any Option under any law deemed applicable by the Plan
Administrator, such provision shall be construed or deemed amended to conform to
applicable laws, or, if it cannot be so construed or deemed amended without, in
the Plan Administrator's determination, materially altering the intent of the
Plan or the Option, such provision shall be stricken as to such jurisdiction,
person or Option, and the remainder of the Plan and any such Option shall remain
in full force and effect.


12.8  Optionees in Other Countries


    The Plan Administrator shall have the authority to adopt such modifications,
procedures and subplans as may be necessary or desirable to comply with
provisions of the laws of other countries in which the Company or any Subsidiary
may operate to assure the viability of the benefits from Options granted to
Optionees employed in such countries and to meet the objectives of the Plan.


SECTION 13.  EFFECTIVE DATE


    The Plan's effective date is the date on which it is adopted by the Board.

    Adopted by the Board on __________, 2000.

10

--------------------------------------------------------------------------------



PLAN ADOPTION AND AMENDMENTS/ADJUSTMENTS


Date of Adoption/
Amendment/
Adjustment

--------------------------------------------------------------------------------

  Section

--------------------------------------------------------------------------------

  Effect of Amendment

--------------------------------------------------------------------------------

  Date of Shareholder
Approval

--------------------------------------------------------------------------------

            Not required.

11

--------------------------------------------------------------------------------



QuickLinks


CENTERSPAN COMMUNICATIONS CORPORATION 2000 NONQUALIFIED STOCK OPTION PLAN
SECTION 1. PURPOSE
SECTION 2. DEFINITIONS

2.1 Board


2.2 Cause


2.3 Code


2.4 Common Stock


2.5 Corporate Transaction


2.6 Disability


2.7 Early Retirement


2.8 Exchange Act


2.9 Fair Market Value


2.10 Good Reason


2.11 Grant Date


2.12 Officer


2.13 Option


2.14 Optionee


2.15 Plan Administrator


2.16 Retirement


2.17 Securities Act


2.18 Subsidiary


2.19 Successor Corporation


2.20 Vesting Commencement Date



SECTION 3. ADMINISTRATION

3.1 Plan Administrator


3.2 Administration and Interpretation by the Plan Administrator



SECTION 4. STOCK SUBJECT TO THE PLAN

4.1 Authorized Number of Shares


4.2 Limitations


4.3 Reuse of Shares



SECTION 5. ELIGIBILITY
SECTION 6. ACQUIRED COMPANY OPTIONS
SECTION 7. TERMS AND CONDITIONS OF OPTIONS

7.1 Option Exercise Price


7.2 Term of Options


7.3 Exercise of Options


7.4 Payment of Exercise Price


7.5 Post-Termination Exercises



SECTION 8. ASSIGNABILITY
SECTION 9. ADJUSTMENTS

9.1 Adjustment of Shares


9.2 Corporate Transaction


9.3 Further Adjustment of Options


9.4 Limitations



SECTION 10. WITHHOLDING
SECTION 11. AMENDMENT AND TERMINATION OF PLAN

11.1 Amendment of Plan


11.2 Termination of Plan


11.3 Consent of Optionee



SECTION 12. GENERAL

12.1 Option Agreements


12.2 Continued Employment or Services; Rights in Options


12.3 Registration


12.4 No Rights as a Shareholder


12.5 Compliance With Laws and Regulations


12.6 No Trust or Fund


12.7 Severability


12.8 Optionees in Other Countries



SECTION 13. EFFECTIVE DATE
PLAN ADOPTION AND AMENDMENTS/ADJUSTMENTS
